         Case 6:09-cr-60058-MC         Document 83      Filed 09/23/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                           Case No. 6:09-cr-60058-MC

                                   Plaintiff,
                                                      ORDER GRANTING MOTION TO
                      v.                              REDUCE SENTENCE

  JAIME DUARTE-OCHOA,

                                 Defendant.

       This matter having come before the Court upon the defendant’s motion for compassionate

release, and the government, through AUSA Amy Potter, having agreed the Court should grant a

sentence reduction to time served, and the Court having found that extraordinary and compelling

reasons exist and that the factors under 18 U.S.C. § 3553(a) warrant grant of a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

       IT IS HEREBY ORDERED that, effective on September 25, 2020, the motion to reduce

the term of imprisonment imposed in this case to time served is GRANTED;




Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 6:09-cr-60058-MC        Document 83       Filed 09/23/20    Page 2 of 2




       IT IS FURTHER ORDERED that an amended judgment shall be issued in this case

reducing the sentence to time served effective on September 25, 2020, with all previously imposed

conditions of supervised release remaining unchanged.

                   23rd day of September, 2020.
       Dated this _____


                                             s/Michael J. McShane
                                            The Honorable Michael J. McShane
                                            Judge, U.S. District Court

Submitted by:

/s/ Stephen R. Sady
Stephen R. Sady
Attorney for Defendant




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
